                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

     In Re:                                  /

     Ruth Seffernick,                        /      Related Case #19-33682

                                             /
              Debtors.                              Judge John P. Gustafson
                                             /
     Ruth Seffernick                                Adversary Case ____________
     PO Box 313                              /
     Continental, OH 45831
                                             /

              Plaintiffs                     /

     -vs-                                    /

     Credit Acceptance Corp                  /      COMPLAINT TO RECOVER
     C/o Levy & Associates, LLC                     A PREFERENTIAL PAYMENT
     4645 Executive Drive                    /
     Columbus, OH 43220
                                             /

              Defendant.                     /



              The Plaintiff, Ruth Seffernick, by and through their attorney represent:
              1. This is a core proceeding. This Court has jurisdiction over this adversary
     proceeding under 28 U.S.C. Section 1334, 28 U.S.C. Section 157, and 11 U.S.C.
     Section 522(h).
              2. That the Debtors caused to be filed in the United States Bankruptcy Court
     for the Northern District of Ohio, a Petition under 11 U.S.C. Chapter 7 on November
     14, 2019.
              3. Plaintiff states that the Defendant obtained a garnishment of the Plaintiff’s
     Wages, in the amount of Six Hundred Thirty-two and 89/100 Dollars ($632.89)
     within ninety (90) days prior to the Plaintiff’s Chapter 7 Bankruptcy proceeding
     which allowed Defendant to receive more than it would in the Chapter 7 proceeding
     on its antecedent debt while the Plaintiff was insolvent. A copy of the Court’s




20-03017-jpg     Doc 1     FILED 03/19/20   ENTERED 03/19/20 15:26:53        Page 1 of 10
     printout of receipts and disbursements under the Order of Garnishment is attached
     hereto and marked as Exhibit “A”. Said payment is a preference under 11 U.S.C.
     Section 547.
            4. On or about November 14, 2019 demand was made to the Defendant for
     the funds to be forwarded to the Plaintiffs’ attorney, for the recovery of the Six
     Hundred Thirty-two and 89/100 Dollars ($632.89). A copy of the letter is attached
     hereto and marked as Exhibit “B”.
            5. On or about March 4, 2020 a second letter was forwarded to Defendant
     demanding that the funds be forwarded to Plaintiffs’ attorney. A copy of the letter is
     attached hereto and marked as Exhibit “C”.
            6. The Trustee has not attempted to recover the preference from Defendant.
            7. The garnishment was not a voluntary payment.
            8. Based upon the above, the claims owed to the Plaintiffs may be recovered
     by the Plaintiffs pursuant to 11 U.S.C. Section 522(h).
            WHEREFORE, the Plaintiffs respectfully request an Order granting
     judgment to the Plaintiffs against the Defendant in the amount of Six Hundred
     Thirty-two and 89/100 Dollars ($632.89) plus Statutory interest from date of
     demand; and for such other and further relief as is just.
                                               Respectfully submitted:
                                               REEVES AND SHERRICK CO., L.P.A.

                                               _/s/ Randy L. Reeves___________
                                        BY:    RANDY L. REEVES (0009934)
                                               MELISSA R. SHERRICK (0092324)
                                               Attorney for Debtors/Plaintiffs
                                               973 West North Street
                                               Lima, Ohio 45805
                                               (419) 228-2122 Telephone
                                               (419) 222-6718 Facsimile
                                               randy@reeveslpa.com
                                               melissa@reeveslpa.com




20-03017-jpg   Doc 1   FILED 03/19/20      ENTERED 03/19/20 15:26:53         Page 2 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 3 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 4 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 5 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 6 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 7 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 8 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 9 of 10
20-03017-jpg   Doc 1   FILED 03/19/20   ENTERED 03/19/20 15:26:53   Page 10 of 10
